DELLA PORTA, Senior Judge,
dissenting.
I must respectfully dissent from the Majority’s conclusion that Claimant was not eligible to purchase retirement credits based on its acceptance of the Board’s determination that Claimant had not been a school employee because the school district had not paid for his service during the period in question.1 Such narrow interpretation of the term “school employee” violates, first of all, the general principle that pension statutes are to be liberally construed in favor of a claimant. Borough of Beaver v. Liston, 76 Pa.Commonwealth Ct. 619, 464 A.2d 679 (1983). Even *272more importantly, the Majority’s interpretation is not supported by the well-established statutory construction rules and is against the case law governing an employment relationship.
The Majority first correctly cites Section 8303(e) of the Public School Employees’ Retirement Code (Code), 24 Pa.C.S. § 8303(c), on which Claimant bases his claim. Section 8303(c) provides that members of the Public School Employees’ Retirement System can purchase credit and receive eligibility points for qualifying “previous public school service,” which is defined by the Code, as “[s]er-vice rendered as a school employee including service rendered in any summer school conducted by a school district of this Commonwealth prior to the member’s most recent entrance into the system.” 24 Pa.C.S. § 8102. The term “school employee” is defined in turn as:
Any person engaged in work relating to a public school for any governmental entity and for which work he is receiving regular remuneration as an officer, administrator or employee excluding, however, any independent contractor or a person compensated on a fee basis.
Id. The term “governmental entity” is defined as a “[b]oard of school directors or board of public education, intermediate unit board of directors, areas vocational-technical board, governing board of any agency or authority created by them, and the Commonwealth.” Id.
On the basis of these applicable sections of the Code and the relevant definitions contained therein, the Hearing Examiner concluded, correctly I believe, that Claimant had been a prior school employee and was entitled to purchase retirement credits sought herein. Claimant clearly met the definition of a school employee because the parties stipulated that he was engaged as a health and physical education teacher in the public schools for the Johnsonburg Area School District from 1955 until 1960; for that work he received regular remunerating salary of $5600 a year as an employee and not as an independent contractor nor as a person compensated on a fee basis.
The Majority seeks to find support for its conclusion by turning to the definition of the term “employer” which is not involved in any of the above-cited applicable parts of the Code. Clearly, that definition is not determinative in deciding the issue before this Court because the definition of “school employee” does not provide that regular remuneration must be received “from the employer.” This Court is without authority to insert words into a statutory provision where the legislature has failed to supply them. Latella v. Unemployment Compensation Board of Review, 74 Pa.Commonwealth Ct. 14, 459 A.2d 464 (1983).
Since at most it is not clear whether the legislature intended to limit the right to purchase retirement credits only to claimants whose salaries were paid by the school district, we must determine whether there was an employment relationship between Claimant and the school district. See Sweet v. Pennsylvania Labor Relations Board, 457 Pa. 456, 322 A.2d 362 (1974), wherein the Court resorted to the existence of an employment relationship because the definition of “employee” or “employer” in the statute was inapplicable.
The Code fails to define “employment” or “employment relationship.” We must therefore look to the common law principles governing employer-employee relationship including the test developed in other areas of the law to determine the existence of such relationship. Sweet; Department of Labor & Industry v. Pennsylvania Human Relations Commission, 118 Pa.Commonwealth Ct. 163, 545 A.2d 412 (1988).
In Sweet, the Pennsylvania Supreme Court set forth the factors to be considered in deciding the existence of an employment relationship as follows:
The relation of employer and employe exists when a party has the right to select the employe, the power to discharge him, and the right to direct both the work to be done and the manner in which such work shall be done.... The duty to pay an employe’s salary is often coincident with the status of employer, but not solely determinative of that status.
*273Id. 457 Pa. at 462, 322 A.2d at 365 (citations omitted) (emphasis added).2 Thus, in Rodgers v. Washington County Institution Dist., 349 Pa. 357, 37 A.2d 610 (1944), the Supreme Court observed that where a person whose salary was paid solely by the National Youth Administration was sent to perform services in a state or county institution and was subject to the control and direction of the latter, she could be an employee of the latter.3 Hence, the Board and the Majority erroneously rely upon the payment of the salary as an exclusive consideration in deciding the existence of an employment relationship between Claimant and the school district.
The determination of the employment status is a matter of fact and must be determined by the peculiar circumstances of each case. Rodgers. The parties herein stipulated that Claimant taught the health and physical education courses for the fifth through tenth grade students for five years; the students’ attendance in those courses was mandatory and they received credits toward graduation; Claimant reported the students’ grades on report cards; Claimant was required to follow a class schedule and curriculum as established by the school district; and during the period in question Claimant’s picture appeared as a faculty member in the Johnsonburg Area High School yearbooks.
These stipulated facts amply demonstrate, and it is undisputed, that the school district, not the private company, had control over the work of Claimant as a school teacher and the manner in which the work was to be done. Further, the fact that when Claimant applied for a teaching position with the school district he presented his college transcripts and his teacher’s certification demonstrates the school district’s “right to select the employe.” Sweet. Although any arrangement made between the private company and the school district is not on the record, it is also obvious that the school district could have terminated Claimant’s service at any time for whatever reasons.
Therefore, applying the test set forth in Sweet and the case law governing an employment relationship to the unique facts presented in this case, I am compelled to conclude that an employment relationship existed between Claimant and the school district and that Claimant was therefore a school employee during the period in question. Additionally, this conclusion comports with the general principle that pension statutes are to be liberally construed in favor of a claimant. Liston. Also, it would seem to me that given the existing crisis in our public school system, it is in the interest of society to encourage this type of arrangement with private enterprise.
Accordingly, I would reverse the Board’s decision.

. In addition to his duties as a health and physical education teacher, Claimant also worked for a private employer which paid him a regular salary of $5600 a year for his service to the school district.


. In Surowski v. Public School Employes’ Retirement System, 78 Pa.Commonwealth Ct. 490, 467 A.2d 1373 (1983), this Court considered the issue of whether a tax collector who served both as the elected tax collector for the city and the school district was an employee of the school district or an independent contractor. In resolving the issue, the Court considered similar factors including the control of the manner in which work is to be done; the nature of the work or occupation; whether the work is part of the regular business of the employer; and the right to terminate the employment at any time. Although the issue presented in Surowski is not the same, the analysis adopted there is instructive in deciding the issue in this matter.


. See also Harmony Volunteer Fire Co. & Relief Ass’n v. Pennsylvania Human Relations Commission, 73 Pa.Commonwealth Ct. 596, 459 A.2d 439 (1983) (the employer’s power to control the nature and the parameters of the employee’s activities is the key to the employment relationship, and the duty to pay a salary is not an absolute prerequisite); Wilkinson v. K-Mart, 412 Pa.Superior Ct. 434, 603 A.2d 659 (1992) (the key element in determining the employer-employee relationship in workers’ compensation cases involving borrowed-employee situations is a right to control the work to be done and the manner in which the work is performed, and the payment of wages is only peripheral matters and not controlling in resolving the issue).